Ladd, J.
1 2 In so far as Craig’s signature as surety is concerned, Bank v. Garretson, 104 Iowa, 655, is decisive. He was an attorney in active practice, and the justice was not authorized to accept him as surety. The other alleged surety was one of the judgment defendants. His signature added nothing to the strength of the bond. See Clark v. Riddle, 101 Iowa, 270. The statute contemplates security additional to what the party had by the judgment below. A person cannot be surety for himself. George W. Smith is not mentioned in the bond, and the mere writing of the word “surety” after his signature did not change his liability as one of the defendants. He was a defendant, and could only execute the bond as such. These views find direct support in Croft. v. Bailey, 1 Lea, 369; *413McVey v. Heavenridge, 30 Ind. 100; Labadie v. Dean, 47 Tex. 90; Barrow v. Clack, 45 La. Ann. 478 (12 South. Rep. 631); 1 Enc. Pl. & Prac. 1002 et seq. As there were no sureties, the bond was not such as contemplated by statute, and the superior court acquired no jurisdiction.
3 II. That the order overruling the motion was appeal-able appears from Curran v. Coal Co., 63 Iowa, 94. Leave was asked to file an amended assignment of error, and the same was filed ¡more than ten days before the trial term. Appellee had already argued all the points made, and was not prejudiced by the amendment. See Stanley v. Barringer, 74 Iowa, 34; Hall v. Railway Co., 84 Iowa, 312; Conner v. Long, 63 Iowa, 295; Buhlman v. Humphrey, 86 Iowa, 600. The motion to dismiss the appeal is without merit. — Reversed.